Citation Nr: 0211093	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating action of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened and denied the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2002.  



FINDINGS OF FACT

1.  Evidence received since a February 1985 rating action is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran demonstrated a congenital back defect while 
on active duty.

3.  A chronic acquired back disorder was not demonstrated in-
service, and the preponderance of the evidence is against 
finding that any current back disorder is related to service.


CONCLUSION OF LAW

1.  The February1985 rating action, which found that new and 
material evidence had not been submitted, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since a February1985 rating action is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  A chronic acquired back disorder was not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1131, 5103A, (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1979, service connection for a low back disorder was 
denied.  Evidence considered at the time of that rating 
decision included service medical records, findings from a 
November 1978 Medical Board report, and an April 1979 VA 
examination report.  

The Medical Board report found that the veteran suffered from 
a chronic recurrent low back strain and partial 
hemisacralization of the fifth lumbar right vertebra.  Both 
disorders were found to have existed prior to service and not 
aggravated by service.  The hemisacralization was found to be 
a constitutional developmental abnormality for which VA 
compensation was not payable.  

The veteran was properly notified of the June 1979 decision 
in July 1979 at his address of record, 38 C.F.R. § 3.1(q) 
(2001); however, a timely appeal was not perfected.  The June 
1979 decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  

In a February1985 rating decision, the RO declined to reopen 
the veteran's claim.  The veteran was notified in March 1985, 
but he did not perfect an appeal.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Notably, however, a congenital defect may not be 
service connected.  38 C.F.R. § 3.303(c).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  If the evidence is new and material, 
the claim is reopened.  Elkins v. West, 12 Vet. App. 209, 
218-9 (1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, since the February 1985 rating decision a 
report of a May 2000 VA examination has been received which 
offers an opinion on the etiology of the appellant's back 
disorder.  As this evidence was not available to the Regional 
Office in February 1985, and as it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the Board concurs with the RO's decision to reopen 
the claim and address it on the merits.  38 U.S.C.A. § 5108.

Turning to the merits the Board first notes that there has 
been a change in the law during the pendency of the veteran's 
claim.  In this regard, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and finds that no further action 
should be undertaken to comply with the provisions of the 
Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was afforded a VA examination in 
May 2000, and identified treatment records from VA and 
private facilities have been obtained.  The veteran was 
afforded a hearing before the undersigned Member of the 
Board, and he was advised of the changes to the law brought 
about by passage of the Veterans Claims Assistance Act in the 
October 2001 statement of the case.  Remanding to afford the 
RO an opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board additionally finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award service connection for a back disorder.  He 
was provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Notably, however, no medical records have been 
identified as missing from the file which would necessitate 
further development in light of the VCAA.  Additionally, the 
veteran has been provided notice of, and he did report for, a 
VA examination to help determine the current nature and 
etiology of his disorder.  Thus, the record shows that the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

As noted above the service medical records reveal treatment 
for a back disorder.  Significantly, however, a November 1978 
Medical Board report found that the veteran suffered from a 
chronic recurrent low back strain and partial 
hemisacralization of the fifth lumbar right vertebra.  The 
Medical Board found that both disorders existed prior to, and 
that they were not aggravated during his active duty service.  
The Medical Board further found that the hemisacralization 
was a constitutional developmental abnormality for which 
compensation was not payable.  

Post service the veteran was offered a VA examination in 
April 1979, at which time the examiner noted an in-service 
history of a low back injury after jumping a ravine, as well 
as a history of chronic low back pain since.  Notably, 
however, the only diagnosis entered was a congenital L5 
hemisacralization.

Since 1979, the record has been expanded to include VA 
outpatient treatment records, a VA examination, as well as 
testimony and supporting statements submitted by the veteran.  
VA outpatient treatment records show treatment for complaints 
of low back pain.  Specifically, a September 1980 report 
indicated that the veteran was seen with pertinent complaints 
of back pain after being struck by an automobile earlier that 
month.   An April 1985 x-ray examination showed L5 vertebral 
sacralization, with evidence of pseudo-articulation on the 
left.  There also was some narrowing of the L4-L5 disc space.  
A May 1985 neurology note reported a seven-year history of 
low back pain without neurologic radiation.  He was 
neurologically intact.  The films again showed an anatomical 
abnormality at the L4-L5 facet joint.  

A July 1999 x-ray examination showed sacralization of L-5, 
particularly on the left, without fracture of subluxation.  
The impression was a transitional vertebra at L-5.  There was 
no acute osseous abnormality and no disk space narrowing 
above the transitional vertebra.  A September 1999 VA 
outpatient treatment record records a diagnosis of low back 
pain of unknown etiology.

At a May 2000 VA examination, the veteran complained of 
constant low back pain.  He reported falling in 1976, landing 
on a tree stump, developing back pain two or three years 
later, and having back pain since.  Examination of the 
lumbosacral spine resulted in a diagnosis of subjective low 
back pain, with a history of a fall.  The examiner found, 
however, no evidence of any residual back strain, or abnormal 
facet joint.  The examiner opined that the veteran's voiced 
back complaints were not likely to have been aggravated by 
blunt trauma in service.  He also noted that there was no 
evidence of an old transverse fracture of the sacrum near the 
sacroiliac joint.  

In statements and testimony by the veteran, he reported 
falling into a ravine while on maneuvers in April 1977.  He 
stated that injury residuals caused continual pain, however, 
he did not seek medical treatment until many months later.  
He also reported that he had no back problems prior to 
entering military service, and had no knowledge of any 
congenital back disorder.  He disputed the findings of the 
Medical Board. 

As noted above, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  Here, the 
veteran entered active duty with a normal back at his 
enlistment examination.  Hence, he is presumed to have had a 
physically sound back at enlistment.  38 U.S.C.A. § 1132 
(West 1991); 38 C.F.R. § 3.304(b) (2001).  This presumption, 
however, is rebutted by clear and convincing evidence 
provided in the November 1978 Medical Board report which 
concluded that the appellant entered active duty with a 
congenital hemisacralization of the fifth lumbar vertebra.  
As a congenital defect may not be service connected, 38 
C.F.R. § 3.303, and as there is no competent evidence to 
rebut this medical opinion, this congenital defect may not be 
service connected as a matter of law.

Moreover, the Board notes that there is no competent evidence 
showing that the veteran incurred or aggravated an acquired 
superimposed back disorder in-service.  While the appellant 
vigorously argues to the contrary, as a lay person untrained 
in the field of medicine, he is not competent to offer an 
opinion on the etiology of any current back disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
because the preponderance of the evidence shows that the 
veteran's in-service pathology was due to a congenital 
defect, and because there is no competent evidence that an 
acquired back disorder is related to the appellant's active 
duty service, service connection for a back disorder must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.

Service connection for a low back disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

